Citation Nr: 1008424	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1962 to June 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied entitlement to 
service connection for diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The presumption 
requires that the veteran actually stepped foot on land in 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-
97.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes shall be 
service-connected even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).

The Veteran contends that he was aboard a Pan-Am flight that 
had a five hour layover in Saigon and then flew to the 
Philippines, Hawaii, and Travis Air Force Base.  

Service personnel records indicate that the Veteran was 
stationed in Korat, Thailand from October 1962 to November 
1963.  He was transferred from Korat to Travis Air Force 
Base, California on November 10, 1963.  His orders show that 
he was to be transported to Bangkok by military aircraft.  He 
was then to departed Bangkok on "flight 254" for the 
continental United States.  

Information available on the internet shows that Pan Am 
serviced the routes reported by the Veteran, but does not 
show that its flight 254 serviced those cities.  Pan American 
World Airways, Time Schedule August 1963; 
www.timetablesimages.com/ttimeages/complete/par63/pa63.  

It does not appear that any research was undertaken with the 
service department to determine the route of "flight 254."  
Such research could substantiate the Veteran's claim.  Hence 
VA has a duty to undertake the research.  38 U.S.C.A. § 5103A 
(West 2002).

Accordingly, this case is REMANDED for the following:

1.  Contact the United States Army and 
Joint Services Records Research Center 
(JSRRC) or other appropriate sources to 
obtain information as to the route of 
"flight 254" which the Veteran took 
from Bangkok on November 10, 1963.

2.  If the appeal remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




